DETAILED ACTION
Status of the Claims
	Claims 1-5 are cancelled. Claims 22-26 are new. Claims 6-26 are pending and examined on the merits in the present office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant application, which is a national entry application of PCT/AU2017/000055 filed on 02/24/2017 claims priority from provisional application #62299915 filed on 02/25/2016.

Information Disclosure Statement
	The information disclosure statements from 08/31/2018, 01/22/2020 and 06/02/2021 have been considered by the examiner. 

Restriction
	Applicant’s election without traverse of Group II (consisting of claims 6-21) in the reply filed on
06/18/2021 is acknowledged.
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant also cancelled claims 1-5 and added new claims 22-26. Election was made without traverse in the reply filed on 06/18/2021.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). 
Applicant recites 2 separate claim 7s, the latter one that discloses that “said bacterial species is live” should be corrected to being claim 8.
Misnumbered claim 7 (second one) has been renumbered 8.

Claims 8-9, 16, 22-23 and 26 are objected to because of the following informalities:  
In claims 8 (2nd claim 7), “the method of claim 
In claim 9, “the method of claim 
In claim 16, “of between one and about twelve weeks” needs to be corrected to “from between one to about twelve weeks”.
In claim 22, there needs to be one period “.” Instead of two “..”. 
In claim 23, “an an” needs to be corrected to “as an”. 
In claim 24, “or as a” is more appropriately “or with a” in context of the claim.  
In claim 26, “wherein the bacterial species comprises between about 1 % to 99% of the therapeutic composition” needs to say “wherein the therapeutic composition comprises between about 1 % to 99% of the bacterial species” to make sense. 


Claim Rejections - 35 USC § 112(a) – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “the treatment” or “amelioration of”, does not reasonably provide enablement for “prevention” or “reversal of”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice prevention or reversal with the invention commensurate in scope with these claims. In the instant case, specification provides disclosures about treating or ameliorating patients with Crohn’s disease (para 61-62 of the instant specification). There is also a reference of a cure, bit only for Crohn’s disease (para 61), not for the comprehensive list of diseases and conditions listed in the instant claim 6. But even for Crohn’s disease (CD), there is no evidence for “prevention”. Agrawal et al (’Global warming’ to Mycobacterium avium subspecies paratuberculosis, Future Microbiol. (2014) 9(7), 829–832) discuss the complexity of CD, reciting “The mechanism(s) of action is not well understood but clearly the microbiome influences mucosal immune networks” (page 831, right column), thus from the Agrawal teaching it is evident the exact mechanism behind CD is not well understood. Without clearly knowing . 
Thus, based on the information for the state of the art from Frothingham and the results provided from the instant specification, a person of ordinary skill in the art would not successfully prevent or reverse the conditions in the instant invention. There is undue experimentation required to be provided by the applicant or the current art with evidence of the claimed conditions being prevented or reversed by the instant invention. Enablement for “preventing” or “reversal” require a more complete understanding of the etiologies/causes of the recited conditions as well as well-controlled, long term studies to show that the compound/agent/therapy/composition can indeed prevent or reverse the conditions from occurring over the course of administration. 
In order for a person of ordinary skill in the art (such as a biological researcher) to prevent or reverse a disease, the person would have to address not only treating one of the diseases but show evidence that all of the diseases are prevented and reversed by a therapy.  Thus, one of skill in the art would have to conduct undue experimentation to find whether a composition of the claims prevent or reverse the recited conditions due to the unpredictability in the art and the lack of a demonstration of preventing or reversing in the instant specification.  Therefore, while treating and ameliorating are enabled, preventing or reversing are not enabled for the instant application.
Claims 7-20 and 22-26 are rejected as being directly or indirectly dependent on claim 6.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, it is unclear where the applicant recites “such as” in “acute infective agents such as Salmonella…”. Indefiniteness arises because the claim can be interpreted such that what comes after “such as” are merely examples (not functional limitations), or alternatively, it could be interpreted such that they are functional limitations that have to be present and are limiting of the type of acute infective agents.  It is suggested that applicant either delete “such as” and the acute infective agents that follow it or applicant may choose to go with the more specific acute infective agents.  
Claims 7-26 are rejected as being directly or indirectly dependent on claim 6.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In claims 21, the applicant recites the genus “colitis”. However, in claim 6 (which claim 21 is dependent on), applicant recites species of genus colitis as ulcerative colitis, collagenous colitis, microscopic colitis, lymphocytic colitis and pseudomembranous colitis. Thus, regarding “colitis”, the applicant is broadening a narrower limitation of an independent claim in a dependent claim, which is improper and warrants a 112d rejection. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 6, 11-12 and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agrawal et al (’Global warming’ to Mycobacterium avium subspecies paratuberculosis, Future Microbiol. (2014) 9(7), 829–832). 
Regarding claims 6, 11-12 and 21, Agrawal teaches different methods of treating Mycobacterium avium subspecies paratuberculosis (MAP) dependent Crohn's disease comprising a pharmaceutical composition of dietzia (Actinobacteria) species (page 831, left column). 
Regarding claim 20, Agrawal teaches that dietzia “could be used in the same manner for Crohn’s patients” as they are used for cattle (page 831, left column). 
Regarding claims 22-23, Agrawal teaches “oral probiotic” (page 831, left column) which is interpreted as a pharmaceutical composition or a formulation or as a food, feed, drink or nutritional supplement. 

Claims 6, 8, 11-13 and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robert E Click (A Potential ‘Curative’ Modality for Crohn’s Disease---Modeled after Prophylaxis of Bovine Johne’s Disease, Mycobacterial Diseases, 2012, Vol. 2( 4 ), pg. 117) (Hereinafter Click 1). 
	Regarding claims 6, 11-12 and 20-21, Click 1 teaches “Dietzia therapeutic benefits for Johne’s diseased animals and the similarity of Johne’s and Crohn’s diseases, are sufficiently compelling to warrant undertaking a clinical Dietzia trial with Crohn’s patients” (thus also teachings to be administered to humans) (page 8, Conclusions), thus, Click 1 teaches a method where Actinobacteria (therapeutic combination comprising one or more bacterial species) is to be administered to an individual in need. 
Regarding claims 8 and 13, Click 1 teaches the dietzia bacterial species to be live (page 3, Dietzia). Click also teaches the dietzia bacterial species to be culturable (abstract, “inhibition of growth of MAP by Dietzia under specific culture conditions”). 

Regarding claim 24, Click 1 teaches a method of preparing the Dietzia where they are grown in “fermenters” and later stored in 45 mL “aliquots” (page 3, Dietzia), thus it is evident that at least a physiologically tolerable liquid (such as water) is used in the formulation of the Dietzia. 

Claims 6, 8-9, 11-14 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robert E Click (A 60-day probiotic protocol with Dietzia subsp. C79793-74 prevents development of Johne’s disease parameters after in utero and/or neonatal MAP infection, Virulence, 2011, Vol. 2(4), pp. 337-347) (Hereinafter Click 2).
Regarding claims 6, 8-9, 11-14 and 21, Click 2 teaches treatment of Johne's disease (model for Crohn’s disease) in cattle with administration of both live (page 346, left column) and killed (page 342, right column) Dietzia species. Click 2 also recites the treatment has “relevance for the controversial role of MAP in Crohn’s disease, type-1 diabetes mellitus, sarcoidosis, Blau syndrome, ulcerative colitis, irritable bowel syndrome and multiple sclerosis” (abstract). Additionally, Click 2 teaches that “Dietzia was grown under contract in 75-liter fermenters” (page 346, left column), which is evidence that the bacterial species can be culturable. 
Regarding claims 22-23, Click 2 teaches that the administration is done via feeding (page 344, right column), thus meeting “orally” and “as a food, feed” limitation of the instant claims.
Regarding claim 24, Click 2 teaches a method of preparing the Dietzia where they are grown in “fermenters” and later stored in 45 mL “aliquots” (page 346, Dietzia), thus it is evident that at least a physiologically tolerable liquid (such as water) is used in the formulation of the Dietzia.

s 6, 11-12, 20-21 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by John Todd Kuenstner (US 20160016002 A1, effective filing date: 07/17/2014) (Hereinafter Kuenstner).
Regarding claims 6, 11-12 and 21, Kuenstner teaches a method of treating a patient having Mycobacterium avium complex (MAC) causing one or more diseases (claim 1 of Kuenstner) where the disease is Crohn's disease, ulcerative colitis, type 1 diabetes mellitus or multiple sclerosis (claim 19 of Kuenstner). Kuenstner teaches that the method comprises administering to the patient an effective amount of one or more probiotics (claim 1 of Kuenstner) wherein the one or more probiotics comprise a bacterial probiotic (claim 2 of Kuenstner) and wherein the bacterial probiotic comprise Dietzia (Actinobacteria) (claim 3 of Kuenstner). 
Regarding claim 20, Kuenstner’s teaching of “administering to the patient” (claim 1 of Kuenstner) is interpreted as “human”. 
Regarding claim 23, Kuenstner teaches “the one or more probiotics may be administered orally” (para 14). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 24 and 26 in addition to claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al (’Global warming’ to Mycobacterium avium subspecies paratuberculosis, Future Microbiol. (2014) 9(7), 829–832).
Regarding claim 6, Agrawal teaches as discussed above. 
Regarding claim 24, since Agrawal teaches an oral probiotic, this is interpreted such that at least a solid carrier, a diluent, an adjuvant or an excipient is present in the formulation. 
Regarding claim 8, it is interpreted (from the Agrawal teaching) such that to displace the MAP from the macrophage the dietzia would be alive. Absent evidence of the contrary, the instant claim limitation is met. 
	Regarding claim 26, Agrawal described Dietzia as an oral probiotic when being administered (page 831, left column). Agrawal doesn’t disclose any other ingredients and Dietzia is the main constituents of the probiotic. Thus, absent evidence of the contrary, it is interpreted such that the Agrawal composition comprises bacterial species anywhere from 1% to 99%. 
	It would have been obvious to one of ordinary skill in the art at the time of instant filing to have modified the embodiments of Agrawal to achieve the instant invention. Agrawal doesn’t explicitly state the dietzia bacterial species are alive and between 1% to 90% of the therapeutic composition, but, as explained above, absent evidence of the contrary, these limitations are met by Agrawal. 

	Claims 7-10, 13-19, 22, 24 and 26 in addition to claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over John Todd Kuenstner (US 20160016002 A1, effective filing date: 07/17/2014) and Lawrence J. Brandt (Long-Term Follow-Up of Colonoscopic Fecal Microbiota Transplant for Recurrent Clostridium difficile Infection, American Journal of Gastroenterology, 2012, Vol. 107,pp 1079-1087) (Hereinafter Brandt).
Regarding claim 6, Kuenstner teaches as discussed above.
	Regarding claims 10 and 15, Kuenstner teaches as discussed above. Kuenstner also teaches “The method of claim 1, further comprising administering to a patient an effective amount of at least one or more antibiotics” (claim 5 of Kuenstner) “wherein, the one or more antibiotics comprise one or more of clarithromycin, azithromycin, rifampicin, rifabutin, clofazimine, ciprofloxacin, ethambutol, and metronidazole” (claim 6 of Kuenstner) which include antibiotics having anti-MAP activity. 
	Regarding claim 16, Kuenstner teaches “the method may include, in one preferred embodiment, concurrently administering to the patient the one or more probiotics, the administration of the one or more probiotics also at least partially over the same time period as when the UVBI treatments are administered. The method may include administering to the patient UVBI treatment at least once a week for at least 12 weeks” (para 20) and “the method may also include administering to the patient an effective amount of one or more antibiotics” (para 21) and since Kuenstner also teaches “the method includes starting the patient on the UVBI treatment from about two or more weeks earlier to the time the one or more probiotics begin to be administered to the patient” (para 20), this leads to a probiotic treatment that is overlapping with the instant claim time period. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05). Absent evidence of the criticality of the instant range, Kuenstner meets the claim time period limitation. One of ordinary skill in the art would use the information provided by Kuenstner and adjust the treatment regimen to be from one to about 12 weeks by experimentation and routine optimization. 
Regarding claims 17-18, Kuenstner teaches “when multiple probiotics are taken, they may be taken concurrently at first and then cycled later, or they may be only taken concurrently, or they may only be cycled” (para 20) which meets the “multiple occasions” and “multiple cycles” limitations of the instant claims. 

	Regarding claim 7, Kuenstner doesn’t teach “further comprising administration of a fecal matter transplant (FMT) composition”. 
	Regarding claims 8-9 and 13-14, Kuenstner is silent on whether the bacterial species are live or killed. 
	Regarding claim 10, Kuenstner doesn’t teach “a full spectrum fecal microbiota (FSM) implant, or one or more cultured organisms found in the human gut microbiota” to be administered after the antibiotic treatment. That being said, Kuenstner teaches other bacterial probiotic to be also administered to patients (para 16, claim 1 of Kuenstner) which comprise other organisms found in the human gut microbiota. 
	Regarding claim 19, Kuenstner doesn’t teach “administration of the FSM implant is via a colonoscopy, a naso-gastric or a naso-jejunal tube, or via an enema”. It is important to note that this is not a functional limitation since FSM implant is optional. But, for the purposes of compact prosecution, this limitation will still be addressed. 
	Regarding claims 22 and 24, Kuenstner doesn’t disclose information about the structure of its bacterial probiotic formulation. 
Regarding claims 6-7, 10 and 21, Brandt teaches a method of treating Clostridium difficile infection and thus also colitis, diarrhea caused by Clostridium difficile infection (page 1, objectives, methods, and page 2 left column). Brandt teaches the use of fecal microbiota transplant (FMT) where 
Regarding claims 16-18, Brandt teaches 5 courses for antibiotic and probiotic treatments (table 1). Brandt discloses a single course as 2-weeks for an antibiotic (page 1082, right column), providing the information for 5 courses noted above as approximately a 10 week treatment. A specific example in the prior art which is within a claimed range, anticipates the range (MPEP 2131.03). Regarding the duration for FMT, Brandt regards it as Pre-FMT and post-FMT which is interpreted as a single operation. Brandt also teaches “Four of the seven treatment failures responded to a single 2-week course of vancomycin with or without adjunctive therapy (Saccharomyces boulardii or Kefir) or an alternative antibiotic (nitazoxanide). Two patients failed a 2-week treatment course with vancomycin and underwent a second FMT that was successful” (page 1082, right column), thus teaching “multiple occasions” and “multiple cycles” for bacterial species, antibiotics and FMT. 
Regarding claim 19, Brandt teaches “All study participants underwent FMT via colonoscopy; however, infusion of the donor fecal suspension can be delivered by enema, nasogastric or nasojejunal tube or by esophagogastroduodenoscopy” (page 1084, left column). 
Regarding claim 20, Brandt patients are human (page 1081, right column, Study patient characteristics). 
Regarding claims 22-24, Brandt teaches “kefir” (table 3) which is interpreted as “drink” where the bacterial species are in “physiologically tolerable liquid” that is taken orally. 
It would have been obvious to one of ordinary skill in the art at the time of instant filing to have combined the teachings of Kuenstner and Brandt to achieve the instant invention. Brandt recites “Currently, the first-line treatment for patients who develop C. difficile- associated diarrhea includes cessation of the antibiotic implicated in the development of CDI, if possible, and treatment with . 

Claims 6-9, 11-14 and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Geoffrey Von Maltzahn (WO 2014121298 A2, publication date: 8/7/2014) (Hereinafter Maltzahn). 
Regarding claim 6, Maltzahn teaches methods for populating the gastrointestinal track of a subject (abstract) to treat C difficile infection, colitis, Crohn’s disease or irritable bowel disease (C29, lines 55-58)

Regarding claims 8-9 and 13-14, Maltzahn teaches “A "spore" or a population of "spores" includes bacteria (or other single celled organisms) that are generally viable” (para 62) and “In one embodiment, the spore preparation comprises spore forming species wherein residual non-spore forming species have been inactivated” (para 64) and “spore population may be derived through culture method”.
Regarding claim 20, Maltzahn teaches treating human subjects (claim 75). 
Regarding claims 22-25, Maltzahn teaches “powders or granules embodying the bacterial compositions disclosed herein can be incorporated into a food product. In some embodiments, the food product is a drink for oral administration” (para 213), “The bacterial compositions disclosed herein can be formulated into a variety of forms and administered by a number of different means. The compositions can be administered orally, rectally, or parenterally, in formulations containing conventionally acceptable carriers, adjuvants, and vehicles as desired” (para 210) and “Solid dosage forms for oral administration include capsules, tablets, caplets, pills, troches, lozenges, powders, and 
Regarding claim 26, Maltzahn teaches that the composition comprises at least about 1%, 5%, 10%, 15%, 20%, 25%, 30%, 35%, 40%, 45%, 50% or above 50% spores on a mass basis (claim 78). 
It would have been obvious to one of ordinary skill in the art at the time of instant filing to have modified the embodiments of Maltzahn to achieve the instant invention. Maltzahn doesn’t explicitly teach the bacterial species in instant claim 6 in an embodiment but provides them in table 1. One of ordinary skill in the art would use the disclosures of Matzahn specification with a reasonable expectation of successfully achieving the instant invention.

Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662.  The examiner can normally be reached on 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/A.A./               Examiner, Art Unit 1613                                                                                                                                                                                          
/MARK V STEVENS/               Primary Examiner, Art Unit 1613